Citation Nr: 0503963	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-04 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye condition, including conjunctivitis, claimed as due to 
mustard gas exposure.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a claim of entitlement to 
service connection for an eye condition, claimed as due to 
mustard gas exposure.  This appeal also arises from a July 
2000 rating decision, in which the RO denied service 
connection for a low back disorder.

The veteran has submitted claims for service connection for 
lung cancer and skin cancer, each claimed as due to mustard 
gas exposure.  He also has claimed entitlement to service 
connection for diabetes mellitus, as well as entitlement to 
an increased rating for a hernia.  The RO has not yet made a 
decision on those claims, and they are not before the Board 
on appeal.  Those claims are referred to the RO for 
appropriate action.

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In November 2004, the RO certified to the Board the veteran's 
appeal to reopen a claim for service connection for an eye 
condition due to mustard gas exposure, and his appeal for 
service connection for a low back disorder.

In January 2005, the Board received from the veteran 
correspondence including additional arguments and evidence 
regarding those claims.  The veteran did not indicate that he 
waived initial consideration of that evidence by the RO.  
Hence, the Board must REMAND the case for the RO to review 
the materials the veteran submitted, and reconsider the 
issues on appeal prior to review of the newly submitted 
material by the Board.  Bernard v. Brown, 4 Vet. App. 384 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The RO should prepare a new rating 
decision and readjudicate the claim to 
reopen the issue of entitlement to 
service connection for an eye condition 
due to mustard gas exposure, as well as 
the claim of entitlement to service 
connection for a low back disorder.  In 
readjudicating the claims, the RO should 
consider all of the evidence, including 
evidence submitted since the RO's August 
2004 supplemental statement of the case 
(SSOC), particularly material submitted 
by the veteran and received by the Board 
in January 2005.

2.  If either claim remains denied or at 
less than the maximum available benefit, 
the RO should issue an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


